DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a shield configured to one of minimize and eliminate a destabilizing force caused by static pressure, created by fluid interaction on the second side.”  It is unclear what structural limitations are imparted on a shield by the functional language (“configured to one of minimize and eliminate a destabilizing force caused by static pressure, created by fluid interaction on the second side.”).  It is also unclear what the scope of “shield” encompasses.  While the specification gives an example of a flow guide, it is unclear what other structure may encompass “a shield”.  Claims 8 and 15 have the same or a similar recitation.  Dependent claims 5 and 6 recite, “the shield shields a section of the second side from the fluid” and “the shield channels fluid from a section of the second side and into the outlet.”  It is unclear, but it seems that any fluid guide on the second side would meet these limitations.  Claims 12, 13 and 19 have the same or similar recitations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et alia (US Patent Number 7,815,164), hereinafter “Dong”.
Re claim 1, Dong discloses a valve assembly used to control fluid flow rate, the valve assembly comprising: a valve plunger (including armature 20 and valve 22 and 24) configured to force fluid having a flow rate to flow between an inlet and an outlet, the valve plunger having an actuator force (created by coil 18) applied to a first side and the fluid in fluid communication with a second side (see Figs. 1 and 4); and a shield (26, 126, 226, or 326) configured to one of minimize and eliminate a destabilizing force caused by static pressure, created by fluid interaction on the second side (see col. 4, line 8 to col. 5, line 54). 
Re claim 2, Dong discloses the valve assembly of claim 1, wherein the valve plunger further comprises a recessed section on the second side configured to receive the shield (see any of Figs. 4-8). 
Re claim 3, Dong discloses the valve assembly of claim 2, wherein the shield is one of coupled to, formed in, and suspended from underneath the valve plunger and extends a length into the outlet (see any of Figs. 4-8). 
Re claim 4, Dong discloses the valve assembly of claim 1, wherein the valve assembly further comprises an orifice between the inlet and the outlet wherein the orifice comprises at least one planar surface and at least one non-planar surface (see Fig. 4, which shows the inlets leading to an orifice area surrounding the top of the insert body 16.  The lower portion of the orifice is planar while the tapered portion where the tops of the arrows end is read as being non-planar as it circumferential). 
Re claim 5, Dong discloses the valve assembly of claim 1, wherein the shield shields a section of the second side from the fluid (the flow guide/shield in the outlet appears to meet this limitation; note also that blocking out the stagnation zone discussed in col. 4, line 53 appears to meet the limitation). 
Re claim 6, Dong discloses the valve assembly of claim 1, wherein the shield channels fluid from a section of the second side and into the outlet (the flow guide/shield in the outlet appears to meet this limitation; note also that the guiding of flow discussed in col. 4, lines 53 and 54 appears to meet the limitation). 
Re claim 7, Dong discloses the valve assembly of claim 1, wherein the inlet is a plurality of inlets (see Fig .4); wherein the valve plunger further comprises an orifice between the plurality of inlets and the outlet wherein the orifice comprises at least one planar surface and at least one non-planar surface (see the discussion of claim 4 above); wherein the shield shields a portion of the second side from the fluid (see the discussion of claim 5 above); and wherein the shield channels fluid from a first section of the second side and a second section of the second side and into the outlet (see the discussion of claim 6 above); wherein the shield is one of formed with the plunger, coupled to the plunger, and placed in a flow path under the plunger (see the discussion of claim 3 above). 
Re claim 8, Dong discloses a mass flow controller for controlling fluid flow rate (the purge valve controls the mass flow of purge gas), the mass flow controller comprising: an electronically controlled actuator (the controller for the timed actuation of the electromagnetic actuator, see col. 1, lines 29-31), controllable in response to changes in a set flow rate for creating an actuator force (see col. 1, lines 29-31); a valve assembly communicable coupled to the electronically controlled actuator and comprising a valve plunger, the valve plunger configured to force fluid having a flow rate to flow between an inlet and an outlet, the valve plunger having the actuator force applied to a first side and the fluid in fluid communication with a second side; and a shield configured to one of minimize and eliminate a destabilizing force caused by static pressure, created by fluid interaction on the second side (see the discussion of claim 1 above). 
Re claims 9-14, see the discussions of claims 2-7 above.
Re claims 15-20, see the discussion of claims 1-7 above (with claim 19 corresponding to claims 5 and 6).  The method is the general use of the valve.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US Patent Number 8,511,337) in view of Dong.
Re claim 8, Nishimura discloses a mass flow controller (1) for controlling fluid flow rate, the mass flow controller comprising: an electronically controlled actuator (including coil 21), controllable in response to changes in a set flow rate for creating an actuator force (see col. 5, line 40 to col. 6, line 17); a valve assembly communicable coupled to the electronically controlled actuator and comprising a valve plunger (including 25 and 26), the valve plunger configured to force fluid having a flow rate to flow between an inlet and an outlet, the valve plunger having the actuator force applied to a first side and the fluid in fluid communication with a second side (see Fig. 1 or 2).  Nishimura does not disclose a shield.  Dong discloses a shield (26, 126, 226, or 326) in a similar valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the shield of Dong to the mass flow controller of Nishimura in order to dissipate energy and smooth the flow as taught by Dong (see col. 4, lines 8-57).
Re claim 9, the modified Nishimura discloses the mass flow controller of claim 8, wherein the valve plunger further comprises a recessed section on the second side configured to receive the shield (see Dong, any of Figs 4-8). 
Re claim 10, the modified Nishimura discloses the mass flow controller of claim 8, wherein the shield is one of coupled to, formed in, and suspended from underneath the valve plunger and extends a length into the outlet (see Dong, any of Figs 4-8). 
Re claim 11, the modified Nishimura discloses the mass flow controller of claim 8, wherein the valve assembly further comprises an orifice between the inlet and the outlet wherein the orifice comprises at least one planar surface and at least one non-planar surface (see Nishimura, Figs. 1 and 2 for the orifice between the inlet and outlet and Fig. 5 and 6.  Alternatively or additionally, see Dong, Fig. 4, which shows the inlets leading to an orifice area surrounding the top of the insert body 16.  The lower portion of the orifice is planar while the tapered portion where the tops of the arrows end is read as being non-planar as it circumferential). 
Re claim 12, the modified Nishimura discloses the mass flow controller of claim 8, wherein the shield shields a section of the second side from the fluid (the flow guide/shield of Dong in the outlet appears to meet this limitation; note also that blocking out the stagnation zone discussed in col. 4, line 53 appears to meet the limitation). 
Re claim 13, the modified Nishimura discloses the mass flow controller of claim 8, wherein the shield channels fluid from a section of the second side and into the outlet (the flow guide/shield of Dong in the outlet appear to meet this limitation; note also that the guiding of flow discussed in col. 4, lines 53 and 54 appears to meet the limitation). 
Re claim 14, the modified Nishimura discloses the mass flow controller of claim 8. Nishimura only discloses a single inlet.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used at least a second inlet in order to balance the flow from plural inlets.  Alternatively, or additionally, Dong discloses plural inlets (see Fig. 4); wherein the valve plunger further comprises an orifice between the plurality of inlets and the outlet wherein the orifice comprises at least one planar surface and at least one non-planar surface (see the discussion of claim 11 above); wherein the shield shields a portion of the second side from the fluid (see the discussion of claim 12 above); and wherein the shield channels fluid from a first section of the second side and a second section of the second side and into the outlet (see the discussion of claim 13 above); wherein the shield is one of formed with the plunger, coupled to the plunger, and placed in a flow path under the plunger (see the discussion of claim 10 above). 
Re claims 1-7, see the discussion of claims 8-14 above as claims 1-7 are broader than claims 8-14 (respectively) in all aspects.
Re claims 15-20, see the discussion of claims 8-14 and/or 1-7 above.  The method is the general use of the valve (or the obvious use of such a valve).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alamprese and Rodriguez-Amaya disclose similar shield/flow guide structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753